Citation Nr: 1506320	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right great toe disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel








INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his right great toe during service when he dropped a 155 millimeter round on his toe in support of the 4th Infantry Division during "an extremely long fire mission."  The Veteran notes that he experienced pain in that toe since that injury.

The service treatment records do not demonstrate either the Veteran's complaints of an injury to the right toe or any abnormalities of the right toe at the time of discharge.  However, VA treatment records dated in October 2011 note that the Veteran had a slight limp and that he received treatment from another physician for arthritis.

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed right toe disability.  Where the evidence indicates that the Veteran's claimed symptoms may be associated with the Veteran's service, an examination is in order.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the evidence of record suggests that the Veteran has received additional treatment for his right great toe complaints; such records should be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated since October 2011.  

2.  Thereafter, afford the Veteran a VA examination in order to determine the nature and etiology of his current claimed right great toe disability.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the a right great toe disability was incurred in or otherwise the result of the Veteran's active service, including as a result of dropping an artillery shell on his right toe. 

A complete rationale for any opinion expressed must be provided.

3.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

